Citation Nr: 1018898	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-25 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

J. A. Juarbe-Ortiz, M.D.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 
1982 and December 1990 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for alcohol 
dependence, claimed as a nervous condition.  The issue has 
been recharacterized as noted on the first page based on the 
evidence of record.  

The Board denied the claim in a March 2009 decision.  The 
Veteran appealed to the Veterans Claims Court.  In November 
2009, the Court Clerk granted a Joint Motion for Remand, 
vacating the Board's decision.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Pursuant to the Joint Motion, the Veteran should be provided 
with a notice letter specifically addressing the criteria for 
substantiating a PTSD claim, including an opportunity to 
submit a stressor statement.  In addition, his personnel file 
should be obtained.  

Next, the Veteran submitted a statement in March 2010 that he 
has additional VA psychiatric treatment records that have not 
been obtained, including late 2007 follow-up treatment.  He 
also indicates that several appointments in 2006 and 2007 
with Dr. Rivera-Rodriguez noted a diagnosis of depression but 
the underlying notes for these appointment/visits were not in 
the file.  Also, he has been receiving subsequent psychiatric 
treatment, as well.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
San Juan VA Medical Center that have not 
been obtained which pertain to the 
psychiatric claim on appeal must be 
obtained for inclusion in the record.  In 
conducting this development, the following 
should be specifically obtained:

(a)  Obtain clinical records dated from 
October 2007 to the present.

(b)  Obtain any VA treatment records from 
2006 to 2007 from Dr. Rivera-Rodriguez.  

2.  After obtaining the appropriate 
releases from the Veteran, obtain any 
identified private psychiatric treatment.

3.  Send the Veteran a notice letter 
addressing his service connection claim 
for an acquired psychiatric disorder that 
includes a PTSD stressor development 
letter and the criteria necessary for 
substantiating a service connection claim 
for PTSD.

4.  Obtain a copy of the Veteran's 
complete personnel file for his periods of 
service from August 1978 to August 1982 
and December 1990 to September 1991.

5.  If the record does not demonstrate 
that the Veteran  engagement in combat, 
but contains sufficient detail for 
verification, attempt verification through 
appropriate means, including the U.S. Army 
and Joint Services Records Research Center 
(JSRRC).  Associate the results of such 
verification with the claims file, or, 
alternatively, certification that 
verification could not be accomplished.  

6.  If combat is demonstrated, or if any 
stressor is verified, arrange for an 
examination to determine the nature and 
extent of the Veteran's disorder, 
including whether he has PTSD in 
accordance with the DSM-IV.

The examiner is asked to identify all 
psychiatric disorders shown.  If a 
psychiatric disorder is shown, the 
examiner is asked to render an opinion as 
to whether it is as likely as not that the 
psychiatric disorder is related to 
service.

If PTSD is shown, the examiner is asked to 
render an opinion as to whether it is 
related to a verified stressor.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only 
specifically corroborated in-service 
stressful events, to include combat, if 
verified, may be considered for the 
purpose of determining whether exposure to 
such in-service event has resulted in 
PTSD.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the Veteran's verified stressor(s).

7.  Thereafter, readjudicated the claim on 
the basis of all of the evidence of record 
and all governing legal authority.  If the 
benefit sought remains denied, the Veteran 
and his attorney must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

